IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


RICARDO JEREMIAH,                             : No. 10 EM 2017
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
COMMONWEALTH OF PENNSYLVANIA                  :
COURT OF COMMON PLEAS FOR THE                 :
CITY OF PHILADELPHIA,                         :
                                              :
                     Respondent               :


                                           ORDER



PER CURIAM

       AND NOW, this 28th day of February, 2017, the Petition for Writ of Mandamus is

DISMISSED. See Commonwealth v. Cooper, 27 A.3d 994 (Pa. 2009) (explaining that

hybrid representation is not permitted).

       The Prothonotary is DIRECTED to forward the filing to counsel of record.